Citation Nr: 0429664	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  00-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for skin rash/psoriasis 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

The current appeal arose from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The RO denied entitlement to service connection for skin rash 
including as secondary herbicide exposure.

In January 2004 the veteran claimed entitlement to service 
connection for post-traumatic stress disorder (PTSD).  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April 2001.

The veteran was previously scheduled to appear before the 
Board in person in Washington, DC on October 15, 2004, to 
provide oral testimony in support of his claim.  Such hearing 
never took place.  

In correspondence received in September 2004 the veteran 
advised that he had never requested to provide testimony 
before the Board in person in Washington, DC, but at a video 
conference at the RO.  He provided a copy of his request 
which shows that he had requested a video conference hearing 
at the RO before the Board.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  It is incumbent upon the RO to schedule the 
appellant for such a hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.

3.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a video conference 
hearing at the RO before a Veterans Law 
Judge of the Board, as soon as it may be 
feasible.

Notice should be sent to the appellant and 
his representative, a copy of which should 
be associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


